Citation Nr: 0946265	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  07-00 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The Veteran had active duty service from March 1944 to April 
1946.  He died in January 2005.  The appellant is advancing 
her appeal as the Veteran's widow.   

This matter came to the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in January 2009 for further development.  A review 
of the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in January 2005; the death certificate 
listed the immediate cause of death as chronic obstructive 
pulmonary disease (COPD) with coronary disease, diabetes, and 
congestive heart failure (CHF) as other significant 
conditions contributing to death.

2.  At the time of the Veteran's death, service connection 
was in effect for post traumatic stress disorder (PTSD) and 
bilateral otitis externa.

3.  The Veteran's PTSD aggravated the Veteran's coronary 
disease and congestive heart failure.  

4.  PTSD is a contributory cause of the Veteran's death.



CONCLUSION OF LAW

PTSD was a contributory cause of the Veteran's death.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.312 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations in this case since there is no 
detriment to the appellant as a result of any VCAA deficiency 
in view of the fact that the full benefit sought by the 
appellant is being granted by this decision of the Board.  
See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009). 

Analysis

In a claim of service connection for the cause of the 
Veteran's death, evidence must be presented that links the 
fatal disease to a period of military service or to an 
already service-connected disability.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2009).  Evidence must 
be presented showing that a service-connected disability is 
either the principal or contributory cause of death.  A 
service-connected disability is the principal cause of death 
when that disability, either singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  A contributory 
cause of death must be causally connected to death and must 
have substantially or materially contributed to death; 
combined to cause death; or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
diabetes mellitus, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The Board acknowledges the appellant's assertion that the 
Veteran died of a service connected disability (specifically, 
PTSD).  The appellant submitted duplicate certified copies of 
the Veteran's death certificate that were issued in January 
2005 to the appellant and another that was issued to her 
congressman in April 2006, in which the immediate cause of 
death was listed as COPD as due to or as a consequence of 
PTSD.  The Board observes that the word "COPD" was written 
with a lighter stroke and different penmanship than the word 
"PTSD."  Consequently, the RO contacted the certifying 
physician and obtained a copy that was issued in June 2006.  
Again, the immediate cause of death was listed as COPD due 
to, or as a consequence of PTSD.  However, in a letter 
received in May 2006, the certifying physician stated "I did 
not add the portion that has PTSD listed.  That is not my 
writing."  In light of this statement, the Board will 
proceed with its review disregarding the PTSD notation.     

As noted above, the Veteran died in January 2005, and his 
death certificate lists the immediate cause of death as COPD 
with coronary disease, diabetes, and congestive heart failure 
as significant conditions contributing to death but not 
resulting in the underlying cause of death.  

At the time of his death in January 2005, service connection 
was in effect for PTSD and for ostitis externa, bilateral.  
The PTSD was rated 100 percent disabling from March 1995.  

It its January 2009 remand, the Board cited to a November 
2006 letter from Clarence E. Carnahan, M.D. who noted that 
the Veteran did not die of PTSD.  He noted, however, that he 
knew many other veterans who would not only have a primary 
diagnosis of PTSD, but also had many comorbid conditions that 
were caused or worsened by PTSD.  He noted that the Veteran 
had many diagnosis and complications.  He added that the 
Veteran had many chart volumes.  

The Board also noted that there was some suggestion in the 
claims file that there may be additional Social Security 
Administration (SSA) records, which are pertinent to the 
Veteran's psychiatric disorder and thus potentially relevant 
to the question of a relationship between the Veteran's 
service-connected PTSD and cause of death.  The Board notes 
that a March 2009 response revealed that the Veteran's 
treatment records had been destroyed.  

Nevertheless, per the Board's January 2009 remand, a VA 
examiner reviewed the Veteran's claims file in April 2009.  
When asked whether it was at least as likely as not that any 
of the disorders listed on the death certificate were 
aggravated by PTSD, the VA examiner replied that there was no 
evidence of an association between PTSD and COPD.  He noted 
that there was convincing evidence that PTSD aggravated 
coronary disease and congestive heart failure.  He noted that 
the article (attached to the examination report), PTSD and 
Physical Health by Kay Jankowsi, Ph.D., discussed the 
relationship of cardiovascular disease and PTSD in detail.  
The VA examiner stated that a July 1996 social and industrial 
survey noted that the Veteran had a great deal of difficulty 
with rage and that it was one of the symptoms of PTSD.  The 
VA examiner mentioned that research on the type A personality 
suggests that there is a relationship between cardiovascular 
disease and anger.  He concluded that there were two lines of 
research that supported the conclusion that it is at least as 
likely as not that the Veteran's PTSD aggravated the 
Veteran's coronary disease and congestive heart failure.

Regarding the interaction of PTSD and diabetes, the VA 
examiner noted that it was not yet clear.  He stated that 
some research has shown that an association between PTSD and 
metabolic syndrome, but that the Veteran's body mass index 
(BMI) was in the normal range for a man his age to where 
there was no evidence that the Veteran's diabetes had PTSD as 
a contributory factor.  After consulting with another 
physician, the physician informed the examiner that more 
research was needed and that he could not provide any 
research citations supporting the relationship of PTSD and 
diabetes.

When asked to opine if it was at least as likely as not that 
PTSD caused or contributed to the Veteran's death, the VA 
examiner reported that PTSD did not cause his death, but it 
is much more likely than not it was a contributory factor to 
the Veteran's death and that the research cited supports the 
conclusion.  

With a VA medical opinion showing that PTSD was a 
contributory cause of death, the Board finds that entitlement 
to service connection for the Veteran's cause of death is 
warranted.




ORDER

Entitlement to service connection for the cause of the 
Veteran's death is warranted.  The appeal is granted. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


